Citation Nr: 0217751	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  96-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for 
generalized anxiety disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to March 
1981.

The case comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
the veteran's claim seeking an increased disability rating 
in excess of 50 percent for his service- connected 
psychiatric disorder.  At present, after remand to the RO 
for additional development, the veteran's case is once 
again before the Board for appellate review.

The Board notes that the veteran was scheduled to testify 
before a traveling member of the Board on February 12 
,1998.  However, the record shows the veteran failed to 
report to the scheduled hearing.  As the record does not 
contain further indication that the veteran or his 
representative have requested an additional hearing or 
that the hearing be rescheduled, the Board deems the 
veteran's request for a travel Board hearing withdrawn.  
See 38 C.F.R. § 20.704 (2002).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal. 

2.  The veteran is demonstrably unable to obtain or retain 
employment secondary to his service-connected generalized 
anxiety disorder. 



CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for 
generalized anxiety disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.125-4.130, Diagnostic Code 
9400 (2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9400 (1996); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159); Karnas v. Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty 
is to be discharged.  The law affects a case such as this 
because the claim was pending on the date of enactment of 
the new law.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  
However, in this case, for the reasons set forth below, 
the VA has complied with the Veterans Claims Assistance 
Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been informed of the evidence 
needed to show his entitlement to an increased rating for 
generalized anxiety disorder via the September 1995 rating 
decision, the January 1996 statement of the case, the 
January 1997 and September 2002 supplemental statements of 
the case, and a March 2002 RO letter.  Specifically, the 
appellant has been informed of the need to provide 
evidence showing that his generalized anxiety disorder has 
increased in severity, and that it meets the criteria for 
the assignment of the next higher disability evaluation 
under the applicable criteria for mental disorders.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c)).  In this case, per a March 2002 RO 
letter, the veteran was informed that the VA was 
attempting to obtain his treatment records from the 
Mayaguez VA Outpatient Clinic, and that he was going to be 
scheduled for a VA examination at the 
San Juan VA Medical Center.  As well, he was given the 
opportunity to present additional evidence and/or 
arguments, if he so desired.  At present, the Board finds 
that the record includes all identified relevant medical 
records which were available, including the veteran's 
treatment records from Mayaguez VA Outpatient Clinic and 
the Milwaukee VA Medical Center.  No additional unobtained 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been identified.  
As well, the veteran has undergone a VA examination and a 
Social and Industrial Survey in 2002.  Lastly, the veteran 
was given the opportunity to present testimony at a 
personal hearing before a traveling member of the Board, 
but he declined such opportunity by failing to report to 
the scheduled hearing.  Thus, the duty to assist 
requirement has been satisfied as well.

Finally, although the veteran has not been provided with 
specific information concerning the VCAA, the present 
appeal is in fact in compliance with the requirements of 
the VCAA requirements, as discussed above.  As well, the 
veteran has been given information as to the changes in 
the law in light of the VCAA in the March 2002 RO letter 
and in the September 2002 supplemental statement of the 
case.  Under these circumstances, VA has done everything 
reasonably possible to assist the veteran, and a remand 
would serve no useful purpose.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending 
of VA's resources is not warranted.

In this case, in a March 1984 rating decision, the veteran 
was granted service connection for generalized anxiety 
disorder, and was awarded a 50 percent disability 
evaluation under Diagnostic Code 9400, effective March 
1981.  At present, the veteran is seeking an increased 
rating in excess of 50 percent.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected 
disabilities affect his ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  Where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2002).

With respect to the applicable criteria, during the 
pendency of the veteran's appeal, the rating criteria for 
evaluating mental disorders were revised and amended 
effective November 7, 1996.  In Karnas v. Derwinski, the 
Court held that where the law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to the appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  However, where 
compensation is awarded or increased pursuant to any Act 
or administrative issue, the effective date of such an 
award or increase shall not be earlier than the effective 
date of the Act or administrative issue.  See 38 U.S.C.A. 
§ 5110(g) (West 1991).  In addition, the General Counsel 
of VA has held that if the revised version of the 
regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991) 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000 (2000).  As such, the revised Rating 
Schedule for mental disorders cannot be applied to a claim 
for any date prior to November 7, 1996. 

Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as generalized anxiety disorder, the 
effect of the disorder on the veteran's ability to 
interact on both a social and industrial level, as 
confirmed by the current clinical findings, was 
considered.  Social inadaptability, however, was evaluated 
only as it affected or impaired industrial adaptability.  
See 38 C.F.R. § 4.132, Diagnostic Code 9400, Note (1) 
(1996).

The prior Rating Schedule envisioned a 50 percent 
evaluation for generalized anxiety disorder was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired, and the psychoneurotic symptoms resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).

A 70 percent evaluation for generalized anxiety disorder 
was warranted where the ability to establish and maintain 
effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
See id.

A 100 percent evaluation was warranted where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the 
community.  In the alternative, a 100 percent evaluation 
was warranted if there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature 
behavior.  As well, a 100 percent evaluation was awarded 
if the veteran was demonstrably unable to obtain or retain 
employment.  Id.  The appellant only needed to meet one of 
these criteria to be granted a 100 percent evaluation.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

The revised schedular criteria, effective as of November 
7, 1996, incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Under the revised 
schedular criteria, a 50 percent schedular evaluation 
contemplates reduced reliability and productivity in 
occupational and social situations due to such 
symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks 
that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  See id.

A 70 percent evaluation contemplates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish or maintain effective relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  See id.

In this case, the evidence shows that the veteran has been 
treated for psychiatric problems/symptomatology since the 
1980s to the present at various VA medical facilities, 
including the Mayaguez and Milwaukee VA Medical Centers.  

In June 1990, the veteran underwent a VA examination which 
revealed that, although he did not present evidence of 
suicidal/homicidal ideation, delusions, hallucinations or 
other psychotic symptomatology, he had pressured speech, 
moderate psychomotor agitation, constricted affect, and 
anxious mood.  He also admitted to occasional use of 
alcohol.  As well, he had slightly below average long term 
memory with intact short term memory, restless sleep and 
somatic complaints.

Records received from the Social Security Administration 
(SSA) show the veteran has been deemed disabled since 
March 1981, and that his primary diagnosis is anxiety 
disorder.  The SSA records also include an August 1996 
medical report from Dr. Mojica-Sandoz showing the veteran 
was diagnosed with schizophrenia, undifferentiated type, 
and a July 1996 Disability Interview report reflecting the 
veteran was not employed and/or receiving vocational 
rehabilitation at this time.

In June 1995, the veteran was again examined by VA.  
During the examination he reported he had not worked 
formally since he left the service in 1981.  He also 
reported episodes of sudden anxiety provoking fear, chest 
pressure and gastrointestinal disturbances.  Upon 
examination, he was markedly reactive, had exaggerated 
restlessness and was very verborrheic.  Although his 
responses were relevant and coherent, he reported anxiety, 
poor tolerance to frustration, poor sleep at night, and 
difficulty adjusting to living with his parents.  As well, 
he did not have delusions/hallucinations or 
homicidal/suicidal ideations, but had hyperactive mood and 
was restless.  The veteran was diagnosed with generalized 
anxiety disorder, substance use disorder, and alcohol 
abuse rule out dependency.  He was assigned a global 
assessment of functioning (GAF) score of 60 to 61.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), a GAF score of 60 equates to 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  And, a GAF 
score of 61 equates to some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and with some meaningful 
interpersonal relationships. 

Following the October 1998 Board remand to the RO, the 
veteran underwent a Social and Industrial Survey in March 
2002, and a VA mental examination in April 2002.  The 
Survey and VA examination reports reflect the veteran 
takes medication for his symptomatology, including Xanax 
and Sertraline, currently lives alone, and has continued 
to be unemployed since his discharge from service.  The VA 
examination report also reveals the veteran's attention, 
concentration and memory were fair, and his speech clear 
and very rapid.  He did not have hallucinations, or 
suicidal/homicidal ideation.  However, he had extremely 
anxious mood with continuous body movements, exhibited odd 
behavior and appearance, had constricted affect, and 
laughed inappropriately at times.  The veteran's diagnosis 
was severe generalized anxiety disorder.  He was also 
assigned a GAF score of 45 which, according to the DSM-IV, 
equates to serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  More 
importantly, it was the examiner's opinion that, based on 
the entire record and the veteran's Social and Industrial 
Survey, the veteran's anxiety disorder was severe, as well 
as productive of severe limitation to establish and 
maintain effective and full favorable relationships with 
people.  The veteran's generalized anxiety disorder was 
also deemed to be productive of severe industrial 
impairment, including preventing the veteran from 
"[g]etting any employment." 

Upon a review of the above described evidence, the Board 
finds that the veteran's generalized anxiety disorder 
meets the criteria for the assignment of a 100 percent 
disability evaluation under the old criteria for 
evaluating mental disorders. Specifically, the evidence 
shows that the veteran's generalized anxiety disorder 
causes him to be demonstrably unable to obtain or retain 
employment, as shown by his GAF score of 45 per the latest 
VA examination in April 2002.  As noted above, a GAF score 
of 45, according to the DSM-IV, equates to serious 
symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment 
in social, occupational, or school functioning (e.g. no 
friends, unable to keep a job).  Additionally, the 
examiner specifically indicated that the veteran's 
generalized anxiety disorder was deemed to be productive 
of severe industrial impairment, including preventing the 
veteran from "[g]etting any employment." 

Furthermore, given that the record shows that the 
veteran's current unemployment is attributable solely to a 
single service-connected psychiatric disorder, the Rating 
Schedule provides for a 100 percent rating under the old 
rating criteria for mental disorders under section 4.16 
(c).  See 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 
9400 (1996).

The Board acknowledges that the veteran has been diagnosed 
with other psychiatric disorders which are not currently 
service-connected, including schizophrenia and rule out 
alcohol abuse/dependence.  However, taking into 
consideration the holding in Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition), and per the medical 
discussion in April 2002 VA examination specifically 
indicating that the veteran's generalized anxiety disorder 
prevents him from "[g]etting any employment," the Board 
will proceed to attribute the veteran's occupational 
impairment in it entirety to the service-connected 
generalized anxiety disorder.

Given the above described symptomatology, the Board finds 
that the veteran's generalized anxiety disorder 
symptomatology causes the veteran to be demonstrably 
unable to obtain or retain employment, and thus, he meets 
the requirements for the assignment of a 100 percent 
schedular evaluation under the old criteria for mental 
disorders.  A 100 percent disability evaluation for the 
veteran's generalized anxiety disorder is granted.  See 38 
U.S.C.A. §§ 1155, 5103A, 5107, 5110(g) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Finally, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran 
as required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1), which provides procedures for assignment of 
an extra-schedular evaluation. 

In the instant case, the evidence shows the veteran's 
generalized anxiety disorder symptomatology has led to the 
assignment of a 100 percent rating under the schedular 
criteria.  Accordingly, a remand to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
an extra-schedular rating does not appear to be warranted.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 100 percent disability evaluation for generalized 
anxiety disorder is granted, subject to provisions 
governing the payment of monetary benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

